 

Exhibit 10.99

 

LIMITED WAIVER TO NOTE WARRANT AND PURCHASE AGREEMENT

 

This LIMITED WAIVER TO NOTE WARRANT AND PURCHASE AGREEMENT (this “Agreement”),
dated as of October 2, 2015, is made by and between TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation (“Parent”), TWINLAB CONSOLIDATION
CORPORATION, a Delaware corporation (“TCC”), TWINLAB HOLDINGS, INC., a Michigan
corporation (“Twinlab Holdings”), ISI BRANDS INC., a Michigan corporation (“ISI
Brands”), and TWINLAB CORPORATION, a Delaware corporation (“Twinlab
Corporation”), NUTRASCIENCE LABS, INC., a Delaware corporation, NUTRASCIENCE
LABS IP CORPORATION., a Delaware corporation (each of the foregoing Persons
being referred to herein individually as a “Company” and collectively as the
“Companies”), and PENTA MEZZANINE SBIC FUND I, L.P., a Delaware limited
partnership (the “Purchaser”).

 

WHEREAS, the Companies and the Purchaser are parties to a Note and Warrant
Purchase Agreement dated as of November 13, 2014 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”);

 

WHEREAS, on the date hereof the Companies will purchase all of the outstanding
equity interests of Target 1 and such acquisition is a Permitted Acquisition
under the Purchase Agreement so long as no Default of Event of Default shall
have occurred or would result from the consummation of the Target 1 Acquisition;
and

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Agreement, and subject to the terms and conditions set forth
herein, each party hereto hereby agrees as follows:

 

1.          Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Note Purchase Agreement.

 

2.          Joinder of New Subsidiaries. At the request of and as an
accommodation to the Companies and subject to the strict compliance with the
terms, conditions and requirements set forth herein (including, without
limitation, satisfaction of each of the conditions set forth in Section 6
below), the Purchaser hereby agrees to allow 30 days from the date hereof for
Organic Holdings LLC and its Subsidiaries to join the Note Purchase Agreement as
Companies, grant Liens in substantially all of their assets to secure the
Obligations and otherwise comply with Section 5.4 of the Note Purchase
Agreement.

 

3.          Limited Waiver to Note Purchase Agreement. At the request of and as
an accommodation to the Companies and subject to the strict compliance with the
terms, conditions and requirements set forth herein (including, without
limitation, satisfaction of each of the conditions set forth in Section 6
below), the Purchaser hereby agrees to waive the Event of Default set forth on
Schedule I attached hereto (the “Specified Event of Default”). The limited
waiver set forth in this Section 3 is effective solely for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) except as expressly provided herein, be a consent to any amendment,
waiver or modification of any term or condition of the Note Purchase Agreement
or of any other Transaction Document; (b) prejudice any right that the Purchaser
have or may have in the future under or in connection with the Note Purchase
Agreement or any other Transaction Document; (c) waive any Event of Default
(other than the Specified Event of Default) that exists as of the date hereof;
or (d) establish a custom or course of dealing among any of the Companies, on
the one hand, or the Purchaser on the other hand.

 

 1 

 

 

4.          Representations and Warranties; No Default. Each Company hereby
represents and warrants that:

 

4.1.       The execution, delivery and performance by such Company of this
Agreement (a) are within such Company’s corporate or similar powers and, at the
time of execution hereof and have been duly authorized by all necessary
corporate and similar action; (b) does not and will not result, in any breach or
default under any other document, instrument or agreement to which a Company or
any of its Subsidiaries is a party or to which a Company or any of its
Subsidiaries, the Premises, the Collateral or any of the property of a Company
or any of its Subsidiaries is subject or bound, except for such breaches or
defaults which, individually or in the aggregate, have not had, and would not
reasonably be expected to result in, a Material Adverse Effect and (c) will not
violate any applicable law, statute, regulation, rule, ordinance, code, rule or
order.

 

4.2.       This Agreement has been duly executed and delivered for the benefit
of or on behalf of each Company and constitutes a legal, valid and binding
obligation of each Company, enforceable against such Company in accordance with
its terms except (a) as the same may be limited by bankruptcy, insolvency,
reorganization moratorium or similar laws now or hereafter in effect relating to
creditors rights generally and (b) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

4.3.       Both before and after giving effect to this Agreement on the date
hereof (a) the representations and warranties of the Companies contained in
Section 4.1 of the Note Purchase Agreement and the other Transaction Documents
are true, correct and complete on and as of the date hereof as if made on such
date (and to the extent any representations and warranties shall relate to the
Effective Date or another earlier date, such representation and warranties shall
be deemed to be amended to relate to the date hereof), and (b) except as set
forth on Schedule I attached hereto, no Default or Event of Default has occurred
and is continuing.

 

4.4.       The acquisition of all of the equity interests of Organic Holdings
LLC and its Subsidiaries is a Permitted Acquisition.

 

5.          Ratification and Confirmation. The Companies hereby ratify and
confirm all of the terms and provisions of the Note Purchase Agreement and the
other Transaction Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect, except as, and to the extent
expressly set forth herein.

 

6.          Condition to Effectiveness. The effectiveness of this Agreement
shall be subject to the satisfaction of the following conditions precedent:

 

6.1.       The Purchaser shall have received a fully executed copy of this
Agreement.

 

6.2.       All representations and warranties of the Companies contained herein
shall be true and correct in all material respects as of the date hereof (and
such parties’ delivery of their respective signatures hereto shall be deemed to
be its certification thereof).

 

6.3.       The Purchaser shall have received all fees and other amounts due and
payable to the Purchaser and its counsel in connection with this Agreement, and
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Companies under the Note Purchase
Agreement.

 

 2 

 

 

7.          Miscellaneous.

 

7.1.       Except as otherwise expressly set forth herein, nothing herein shall
be deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Purchase Agreement, the Security Agreement or the other
Transaction Documents, all of which remain in full force and effect as of the
date hereof and are hereby ratified and confirmed. Each Company hereby
acknowledges and agrees that nothing contained herein shall be deemed to entitle
any Company to consent to, or a waiver, amendment or modification of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Transaction Documents in similar or different circumstances. This Agreement
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Note Purchase
Agreement.

 

7.2.       This Agreement may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or electronic mail shall be
equally effective as delivery of a manually executed counterpart of this
Agreement.

 

7.3.       This Agreement shall be governed by the laws of the State of New York
without giving effect to any conflict of law principles and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

7.4.       The Companies agree to pay all reasonable expenses, including legal
fees and disbursements, incurred by Purchaser in connection with this Agreement
and the transactions contemplated hereby.

 

7.5.       This Agreement shall be deemed a Transaction Document for all
purposes of the Note Purchase Agreement and the other Transaction Documents. On
and after the date hereof, each reference in the Note Purchase Agreement and the
other Transaction Documents to the Note Purchase Agreement, shall mean and be a
reference to the Note Purchase Agreement, as modified by this Agreement.

 

7.6.       Each Company, voluntarily, knowingly, unconditionally and
irrevocably, with specific and express intent, for and on behalf of itself and
all of its respective parents, subsidiaries, affiliates, members, managers,
predecessors, successors, and assigns, and each of their respective current and
former directors, officers, shareholders, agents, and employees (collectively,
“Releasing Parties”), does hereby fully and completely release, acquit and
forever discharge each Indemnified Party of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Indemnified Parties (or any of them) that directly or indirectly
arise out of, are based upon or are in any manner connected with any Prior
Related Event. “Prior Related Event” means any transaction, event, circumstance,
action, failure to act, occurrence of any type or sort, whether known or
unknown, which occurred, existed, was taken, was permitted or begun in
accordance with, pursuant to or by virtue of (a) any of the terms of this
Agreement or any other Transaction Document, (b) any actions, transactions,
matters or circumstances related hereto or thereto, (c) the conduct of the
relationship between the Purchaser and any Company, or (d) any other actions or
inactions by the Purchaser, all on or prior to the date hereof. Each Company
acknowledges that the foregoing release is a material inducement to the
Purchaser’s decision to enter into this Agreement and to agree to the
modifications contemplated hereunder.

 

 3 

 

 

 

[Signature Pages Follow.]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

  COMPANIES       TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Thomas A.
Tolworthy   Name:   Thomas A. Tolworthy   Title:   Chief Executive Officer and
President         TWINLAB HOLDINGS, INC.         By: /s/ Thomas A. Tolworthy  
Name:   Thomas A. Tolworthy   Title:   Chief Executive Officer and President    
          TWINLAB CONSOLIDATION CORPORATION         By: /s/ Thomas A. Tolworthy
  Name:   Thomas A. Tolworthy   Title:   Chief Executive Officer and President  
      TWINLAB CORPORATION         By: /s/ Thomas A. Tolworthy   Name:   Thomas
A. Tolworthy   Title:   Chief Executive Officer and President         ISI
BRANDS, INC.         By: /s/ Thomas A. Tolworthy   Name:   Thomas A. Tolworthy  
Title:   Chief Executive Officer and President

 

[Signature Page – – Limited Waiver to Note Warrant and Purchase Agreement]

 

 

 

 

  NUTRASCIENCE LABS, INC.         By: /s/ Thomas A. Tolworthy   Name:   Thomas
A. Tolworthy   Title:   Chief Executive Officer and President        
NUTRASCIENCE LABS IP CORPORATION         By: /s/ Thomas A. Tolworthy   Name:
  Thomas A. Tolworthy   Title:   Chief Executive Officer and President

 

[Signature Page – – Limited Waiver to Note Warrant and Purchase Agreement]

 

 

 

 

  PURCHASER:         PENTA MEZZANINE SBIC FUND I, L.P.         By: Penta
Mezzanine SBIC Fund I GP, LLC, its General Partner         By: /s/ Seth D. Ellis
  Name:   Seth D. Ellis   Title:   Partner            

 

[Signature Page – – Limited Waiver to Note Warrant and Purchase Agreement]

 

 

 

 

Schedule I

 

Events of Default

 

The Company failed to meet its Minimum Adjusted EBITDA covenant for July 2015
and August 2015. These defaults create cross defaults within these agreements
and the Company’s credit facility with MidCap.

 

 

 